Case: 11-40817     Document: 00511988705         Page: 1     Date Filed: 09/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 14, 2012
                                     No. 11-40817
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDGAR GOMEZ SEGURA, also known as Edgar Woods Segura,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2451-1


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        A member of this panel previously carried with the case the Federal Public
Defender’s motion to withdraw as counsel pursuant to Anders v. California, 386
U.S. 738 (1967), and further ordered the filing of a supplemental Anders brief or
a brief on the merits. The panel has considered the Federal Public Defender’s
motion for reconsideration. IT IS ORDERED that the motion is GRANTED.
        IT IS FURTHER ORDERED that the alternative motion to extend time
for filing a brief is DENIED AS MOOT.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40817    Document: 00511988705      Page: 2   Date Filed: 09/14/2012

                                  No. 11-40817

      The Federal Public Defender appointed to represent Edgar Gomez Segura
has moved for leave to withdraw and has filed a brief in accordance with Anders
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Gomez Segura has
filed a response, which includes a claim of ineffective assistance of counsel. The
record is insufficiently developed to allow consideration at this time of Gomez
Segura’s claim of ineffective assistance of counsel; such a claim generally “cannot
be resolved on direct appeal when the claim has not been raised before the
district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Gomez
Segura’s response.    We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2